Motion by respondent Workers’ Compensation Board to dismiss appeal from board decision filed June 13, 1978 which affirmed a referee’s finding of accident and causally related disability and which continued the case for the making of an award. Motion denied, without costs, on the ground that the board decision has determined all of the substantive issues in the case and is therefore final for the purposes of appeal. Contrary to respondent’s assertions, the pendency of such an appeal should not delay the making of an award or the payment thereof (Workers’ Compensation Law, §23). Mahoney, P. J„ Greenblott, Main, Mikoll and Herlihy, JJ., concur.